Citation Nr: 0607565	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-15 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1983 to January 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

The veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge in January 2004.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1. In an unappealed April 1993 rating decision, the RO denied 
service connection for hypertension because hypertension was 
not shown. 

2. The additional evidence presented since the unappealed 
April 1993 rating decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3. Hypertension did not have onset in service; hypertension 
was not manifested to a degree of 10 percent or more within 
one year after service separation; and current hypertension 
is otherwise unrelated to service. 


CONCLUSIONS OF LAW

1. New and material evidence to reopen the claim of service 
connection for hypertension has been presented and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

2. Hypertension was not incurred in or aggravated by service, 
and hypertension may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) held, in part, that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, the RO provided pre-adjudication VCAA notice by 
letter, dated in December 2001.  The notice informed the 
veteran of the evidence needed to substantiate the claim for 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was also informed that VA would obtain 
VA records and records of other Federal agencies, and that 
with his authorization VA would assist him in obtaining 
records not in the custody of a Federal agency or he could 
submit the records.  In the April 2004, supplemental 
statement of the case, the RO notified the veteran of 
38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to a 
claim.    

As the question of whether new and material evidence has been 
presented to reopen the claim is resolved in the veteran's 
favor, the veteran has not been prejudiced by any lack of 
VCAA notice on the issue to reopen the claim.  Furthermore, 
as the RO has subsequently considered the claim of service 
connection on the merits for which the veteran has been 
provided VCAA notice of the evidence needed to substantiate 
the claim of service connection, no further VCAA notice is 
required. 

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

To the extent that the notice of 38 C.F.R. § 3.159 notice 
came after the initial adjudication, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  However the action by RO cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did, and to address the issue 
at a hearing, which he did too.  For these reasons, the 
veteran has not been prejudiced by timing of the notice of 
38 C.F.R. § 3.159 notice VCAA notice.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

In an April 1993 rating decision, the RO, in pertinent part, 
denied service connection for hypertension because 
hypertension was not shown in service and although 
hypertension was diagnosed on VA examination, there were no 
recorded blood pressure readings to support the diagnosis.  
While the file does not contain a copy of the notification of 
the adverse determination and of the right to appeal, the law 
presumes that the notice was properly mailed.  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 
F.3d 347 (Fed. Cir. 1995) (Appellant's assertion that he 
never received the RO's decision and notice of the right to 
appeal was not clear evidence to the contrary to rebut the 
presumption that notice was properly mailed).  

Given the above legal authority and in the absence of 
evidence to the contrary, the Board concludes that the 
veteran was properly notified of the adverse determination 
and of his right to appeal, and as the veteran did not appeal 
the adverse determination, it became final by operation of 
law.  38 C.F.R. § 3.104(a).  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  As the veteran's 
claim to reopen was received before August 29, 2001, the 
regulatory definition of new and material in effect prior to 
August 29, 2001, applies.  

Under the version of 38 C.F.R. § 3.156 in effect prior to 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a) (2001).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).  

Although the RO addressed the question of whether the 
evidence was new and material and did so find, the Board has 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of how the RO 
ruled.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The evidence considered at the time of the April 1993 rating 
decision consisted of the service medical records and a 
report of VA examination in 1993.  

The service medical records document several isolated 
diastolic blood pressure readings of 90 over a nine year 
period, but blood pressure was normal on separation 
examination.  After service, on VA examination in January 
1993, history included elevated blood pressure, but no blood 
pressure readings were recorded.  The diagnosis was untreated 
hypertension. 

The additional evidence presented since the April 1993 rating 
decision includes VA records from November 1997, when 
elevated blood pressure was recorded and the assessment was 
hypertension.  

As the claim was previously denied because there was no 
evidence of a hypertension during or after service, the 
additional evidence of post-service elevated blood pressure 
and the assessment of hypertension is new evidence as it was 
not previously submitted to the RO, and it is new and 
material evidence as it bears directly and substantially upon 
the matter under consideration, that is, evidence of current 
hypertension, the absence of which was the basis for the 
prior denial of the claim in April 1993.  For this reason, 
the additional evidence is new and material and the claim is 
reopened. 

Service Connection on the Merits 

With the reopening of the claim, the Board may now consider 
the claim on the merits, that is, a review of all the 
evidence of record and then apply the law to the facts. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
service.  38 U.S.C.A. §§ 1110, 1131.  There are chronic 
disabilities, such as cardiovascular disease, including 
hypertension, for which service connection may be presumed if 
the disease is manifested to a degree of 10 percent or more 
within one year after separation from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Under VA regulations, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90 mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  
38 U.S.C.A. § 4.104, Diagnostic Code 7101 (2005).  

For a showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, in this case, hypertension, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  38 C.F.R. 
§ 3.303.  

The service medical records show that on entrance examination 
blood pressure was normal at 130/84 (systolic/diastolic).  
The remainder of the service medical records show the 
veteran's blood pressure was normal except on three 
occasions; in February 1984, the reading was 120/90; in 
October 1991, the reading was 126/90; and in February 1992, 
the reading was 128/90.  The readings were isolated as blood 
readings before and after each elevated reading were normal, 
and blood pressure on separation examination was normal.  As 
the manifestations were insufficient to identify hypertension 
in service and as the elevated readings were not chronic, but 
merely isolated readings, there is no factual basis to 
support a finding that hypertension was shown in service as a 
chronic disease. 

After service, the veteran was initially diagnosed with 
untreated hypertension on VA examination in February 1993, 
but no blood pressure readings accompanied the diagnosis.  
While the diagnosis was made within the first year after the 
veteran was separated from service, there were no blood 
pressure readings to support a finding that hypertension was 
manifested to the degree of 10 percent or more, that is, 
evidence of diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more.  Therefore, 
service connection for hypertension on a presumptive basis is 
not warranted.  

This, however, does not end the Board's inquiry.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After the February 1993 VA examination, elevated blood 
pressure was first shown in November 1997 when his blood 
pressure was 150/102 and the diagnosis was hypertension.  
Thereafter, elevated blood pressure has been documented since 
2001, and the diagnoses include poorly controlled 
hypertension, benign hypertension, and hypertensive 
cardiovascular disease.  

On VA examination in 2004 to determine whether the veteran's 
current hypertension was related to the isolated, elevated 
diastolic readings in service, the examiner, after a review 
of the record, dating back to January 1983, noted that the 
veteran had elevated blood pressure readings during service, 
but he also had other readings that were normal and that the 
elevated readings were not confirmed by other readings.  The 
examiner then expressed the opinion that the veteran's 
current hypertensive condition was not manifest in service or 
within one year following discharge from service.

In support of his claim, the veteran submitted a statement, 
dated in December 2003, from his private physician, T.G., MD.  
The physician stated that the veteran's service medical 
records reflected blood pressure readings that were 
consistent with hypertension in 1991 and 1992.  

In considering all the evidence, the Board can favor one 
medical opinion over another as long as there is a plausible 
reason based on the evidence in the record.  

Although the private physician stated that the blood pressure 
readings in service were consistent with hypertension, the 
physician did not link the blood pressure readings in service 
to the veteran's current hypertension.  And it does not 
appear that the physician reviewed the veteran's file in 
formulating his statement.  By contrast, it is clear from the 
record, the VA examiner had reviewed the veteran's file and 
that he specifically considered the several elevated 
diastolic readings in the context of other normal readings 
during service, but stated that the elevated readings in 
service were not confirmed during service to support the 
diagnosis of hypertension.  Considering each opinion based on 
the evidence of record, the Board finds the VA's physician's 
opinion more probative than the private physician's opinion 
because it was based on a review of the file, and the VA's 
physician's opinion accounted for the fact that the elevated 
readings in service were isolated findings without 
confirmation of consistently elevated ratings to support the 
diagnosis of hypertension. 

As for the probative weight of the veteran's statements and 
testimony, linking his current hypertension to service, where 
as here, the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence of nexus 
or relationship between the post-service diagnosis of 
hypertension and service is required to support the claim. 
The veteran as a lay person is not competent to offer a 
medical opinion and consequently his statements and testimony 
to the extent that he associates the post-service 
hypertension does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Therefore, the 
Board must reject the veteran's statements and testimony as 
favorable evidence linking post-service hypertension to 
service.

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that, on the 
basis of the competent and probative medical evidence of 
record, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt doctrine is not for 
application in this case.  38 U.S.C.A. § 5107(b).

                                                                     
(The ORDER follows on the next page.) 




ORDER

Service connection for hypertension is denied.





____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


